Exhibit 10.96

COMPROMISE, SETTLEMENT, AND RELEASE AGREEMENT

This Compromise, Settlement, and Release Agreement (“Agreement”) is made and
entered into by and among CRDENTIA CORP., a Delaware corporation (“Crdentia”);
CRDE CORP, a Delaware corporation (“CRDE”); ARIZONA HOME HEALTH CARE/PRIVATE
DUTY, INC., an Arizona corporation (“Arizona Home Health”); WILLIAM “BILL” W.
CROCKER (“B. Crocker”); and WILLIAM “CAMP” C. CROCKER (“C. Crocker”)(B. Crocker
and C. Crocker are sometimes collectively referred to herein as the
“Crockers”)(Crdentia, CRDE, Arizona Home Health, B. Crocker, and C. Crocker are
sometimes referred to herein collectively as the “Parties” or singularly as a
“Party”), and is effective as of March 29, 2007 (the “Effective Date”).

I.

RECITALS

WHEREAS, on or about August 26, 2004, Crdentia, CRDE, AHHC Acquisition
Corporation (a wholly-owned subsidiary of CRDE), Arizona Home Health, B.
Crocker, and C. Crocker entered into an Agreement and Plan of Reorganization
(the “Acquisition Agreement”) and related agreements, including a Receivables
Allocation Agreement (the “Allocation Agreement”);

WHEREAS, pursuant to the Acquisition Agreement, AHHC Acquisition Corporation
merged with and into Arizona Home Health such that Arizona Home Health remained
as the surviving corporation and became a wholly-owned subsidiary of CRDE and
thus part of the corporate umbrella of Crdentia;

1


--------------------------------------------------------------------------------


WHEREAS, on or about February 23, 2006, B. Crocker instituted a legal proceeding
styled William C. Crocker v. Crdentia Corp. and Arizona Home HealthCare/Private
Duty, Inc. Civil Action No. 06C-02-226 SCD; pending in the Superior Court of the
State of Delaware in and for New Castle County (the “Lawsuit”), wherein
B. Crocker asserted claims against Crdentia and Arizona Home Health for, among
other things, breach of contract, declaratory relief, and conversion arising out
of the Acquisition Agreement and the Allocation Agreement;

WHEREAS, on or about May 8, 2006, Crdentia, Arizona Home Health, and CRDE (as
intervenor) filed their counterclaim in the Lawsuit, asserting claims against
the Crockers for, among other things, fraud, indemnity, and declaratory relief
arising out of the Acquisition Agreement and the Allocation Agreement;

WHEREAS, the Parties desire to avoid the additional cost, time, effort, and
uncertainties that would result from litigating their respective positions and
desire to enter into a settlement and complete and final release regarding the
Lawsuit and all other matters between them;

WHEREAS, the Parties have agreed on all of the terms of this Agreement through
extensive arms-length negotiations between the Parties and/or their counsel; and

NOW THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements undertaken herein, and other good and valuable
consideration, the sufficiency of which is hereby mutually acknowledged, the
Parties agree as follows:

II.

TRANSFER OF CRDENTIA COMMON STOCK TO THE CROCKERS

1.         Within ten (10) days of the Effective Date, Crdentia shall issue the
Crockers a total of 312,500 fully paid, non-assessable shares (156,250 shares to
each of B. Crocker and C. Crocker) of Crdentia common stock (the “Shares”).
Crdentia represents and warrants to the

2


--------------------------------------------------------------------------------


Crockers that the issuance of such Shares has been duly authorized by all
appropriate corporate action of Crdentia.

2.         Investment Representations:

(a)                     This Agreement is made in reliance upon the Crockers’
representation to Crdentia, which by their acceptance hereof the Crockers hereby
confirm, that the Shares will be acquired for investment for their own account,
not as a nominee or agent, and not with a view to the sale or distribution of
any part thereof, and that the Crockers have no present intention of selling,
granting participation in, or otherwise distributing the same. The Crockers also
represent and warrant that they have sufficient business and financial
experience to enable them to protect their own interests in connection with the
issuance of the Shares hereunder.

(b)                    Each of the Crockers is an “accredited investor” as
defined in Rule 501 under the Securities Act of 1933, as amended (the “Act”).
Each of the Crockers believes that he has received all the information he
considers necessary or appropriate for deciding whether to accept the Shares.
The Crockers further represent that they have had an opportunity to ask
questions and receive answers from Crdentia regarding the business, properties,
prospects and financial condition of Crdentia.

(c)                     The Crockers understand that the Shares they are
accepting hereunder are characterized as “restricted securities” under the
federal securities laws inasmuch as they are being acquired from Crdentia in a
transaction not

3


--------------------------------------------------------------------------------


involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Act only in certain
limited circumstances. In this connection, the Crockers represent that they are
familiar with SEC Rule 144, as presently in effect, and understand the resale
limitations imposed thereby and by the Act. The Crockers understand that the
Shares have not been registered under the Act and have not been registered or
qualified in any state in which they are offered, and thus the Crockers will not
be able to resell or otherwise transfer the Shares unless they are registered
under the Act, or qualified under applicable state securities laws, or an
exemption from such registration or qualification is available.

(d)                    It is understood that the certificate(s) evidencing the
Shares shall bear the following legend:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO SECURITIES AND EXCHANGE
COMMISSION RULE 144 PROMULGATED UNDER SUCH ACT.”

4


--------------------------------------------------------------------------------


3.         The Crockers represent and warrant to Crdentia that, in electing to
accept the Shares, they have relied solely on publicly available information
regarding Crdentia and that Crdentia has not provided them with any non-public
information or made any representations or warranties whatsoever regarding
Crdentia’s business or the value of the Shares.

III.

DESIGNATED RECEIVABLES

4.         The Crockers hereby assign to Crdentia and/or Arizona Home Health all
of their right, title, and interest, if any, in and to the Designated
Receivables (as defined in the Allocation Agreement), including but not limited
to any and all receivables listed on the exhibit attached hereto as Exhibit “A.”

5.         The Crockers agree that any monies previously collected by Crdentia
and/or Arizona Home Health and not previously remitted to the Shareholder
Representative (as defined in the Allocation Agreement) in respect of the
Designated Receivables shall remain the sole property of Crdentia and/or Arizona
Home Health, and the Crockers agree that they shall have no rights whatsoever to
such monies. Further, the Crockers agree that any monies collected by Crdentia
and/or Arizona Home Health in respect of the Designated Receivable in the future
shall be the sole property of Crdentia and/or Arizona Home Health, and the
Crockers agree that they shall have no rights whatsoever to such monies.

6.         The Crockers agree that Crdentia and/or Arizona Home Health shall
have no further obligations to the Crockers under’ the Allocation Agreement.

5


--------------------------------------------------------------------------------


IV.

MUTUAL GENERAL RELEASES

7.         For and in consideration of the terms set forth herein, B. Crocker
and C. Crocker on behalf of themselves and their predecessors, successors,
corporations, partners, joint venturers, partnerships, affiliates,
representatives, agents, attorneys, employees, spouses, insurers, assigns,
beneficiaries, and related entities, hereby fully and forever GENERALLY RELEASE,
ACQUIT, DISCHARGE, DISCLAIM, and RENOUNCE any and all claims, demands, damages,
actions, causes of action, and/or suits of whatever nature, in law or equity,
statutory, common law, or otherwise, that they have, might have, or ever had,
known and realized or unknown and not realized, that are based in whole or in
part on any conduct, fact, matter, act, omission, cause, transaction, or thing
whatsoever, occurring from the beginning of time through the Effective Date of
this Agreement, against Crdentia, CRDE, and/or Arizona Home Health, and/or any
of their past, present, and future parent entities, affiliates, subsidiaries,
shareholders, officers, directors, partners, partnerships, fiduciaries,
trustees, employees, agents, insurers, predecessors, successors, assigns,
attorneys, spouses, administrators, and related entities, including but not
limited to any matters that are based on, arise out of, or are in any way
related to or connected with the allegations in the Lawsuit, the Acquisition
Agreement, or the Allocation Agreement. Notwithstanding anything to the contrary
herein, this release does not release the obligations of the Parties set forth
in this Agreement.

8.         For and in consideration of the terms set forth herein, Crdentia,
CRDE, and Arizona Home Health, on behalf of themselves and their predecessors,
successors, corporations, parents, subsidiaries, members, partners, joint
venturers, partnerships, affiliates, representatives, agents, attorneys,
employees, officers, directors, insurers, assigns, and beneficiaries, hereby
fully

6


--------------------------------------------------------------------------------


and forever GENERALLY RELEASE, ACQUIT, DISCHARGE, DISCLAIM, and RENOUNCE any and
all claims, demands, damages, actions, causes of action, and/or suits of
whatever nature, in law or equity, statutory, common law, or otherwise, that
they have, might have, or ever had, known and realized or unknown and not
realized, that are based in whole or in part on any conduct, fact, matter, act,
omission, cause, transaction, or thing whatsoever, occurring from the beginning
of time through the Effective Date of this Agreement, against B. Crocker and/or
C. Crocker and/or any of their past, present, and future predecessors,
successors, corporations, partners, joint ventures, partnerships, affiliates,
representatives, agents, attorneys, employees, spouses, insurers, assigns,
beneficiaries, and related entities, including but not limited to any matters
that are based on, arise out of, or are in any way related to or connected with
the allegations in the Lawsuit, Acquisition Agreement, or the Allocation
Agreement. Notwithstanding anything to the contrary herein, this release does
not release the obligations of the Parties set forth in this Agreement.

V.

DISMISSAL OF LAWSUIT

9.         Upon receipt by the Crockers of the certificates representing the
Shares, the Parties shall immediately file a joint motion to dismiss the Lawsuit
with prejudice and request the Court to execute an order regarding the same that
provides that the Lawsuit is dismissed with prejudice and that all costs of
court shall be taxed against the party incurring same. Counsel for the Crockers
will draft and file such the motion and order with the Court.

7


--------------------------------------------------------------------------------


VI.

ADDITIONAL PROVISIONS

10.       The Parties represent and warrant that they have been duly authorized
by all requisite action (via shareholder, board and/or court approval or
otherwise, as necessary) to execute and enter into this Agreement and that the
persons executing this Agreement have the full power, capacity, and authority to
execute this Agreement on behalf of any Party so indicated.

11.       The Parties represent and warrant that they have not assigned or
transferred any of the rights, claims, or causes of action that are being
released pursuant to this Agreement.

12.       This Agreement cannot be revised, extinguished, or otherwise amended
orally. This Agreement may be revised, extinguished, or otherwise amended only
by a writing signed by all of the Parties or their respective duly authorized
representatives.

13.       No breach of any provision of this Agreement can be waived by any
Party unless it is done in writing and all of the Parties agree to the waiver in
writing.  The waiver of any breach of a provision of this Agreement by a Party
shall not be deemed to be a waiver of any other breach of the same or other
provisions of the Agreement.

14.       The Parties and/or their counsel have jointly reviewed and revised and
otherwise contributed to the drafting of this Agreement and, as a result, the
Parties agree that any normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party shall not be employed
to the interpretation of this Agreement.

15.       Any section headings have been inserted only for convenience of
reference and shall not be afforded any effect in the construction or
interpretation of this Agreement.

8


--------------------------------------------------------------------------------


16.       The Parties agree that this Agreement constitutes the entire agreement
between the Parties and supersedes all prior discussions, negotiations,
understandings, and agreements, whether oral or written, all of which are merged
herein.

17.       Should any provision, term, or condition of this Agreement be declared
or determined by any court of competent jurisdiction to be illegal,
unenforceable, or invalid, the validity or legality of the remaining parts,
terms, or provisions shall not be affected thereby and shall continue in full
force and effect and said illegal or invalid provision, term, or condition shall
be deemed not to be part of this Agreement.

18.       Neither the negotiation, execution, or entry of this Agreement, nor
any payment of any consideration contemplated by this Agreement, shall
constitute or shall be construed as an acknowledgment or admission of liability.
This Agreement constitutes a compromise and settlement and shall not be deemed
an admission by any Party of liability to any other Party or to any person or
entity, all liability being expressly denied by the Parties. Neither this
Agreement, nor any of its terms, shall be offered or received in evidence in any
proceeding or utilized in any manner whatsoever as an admission of any
wrongdoing of any nature or any liability therefore on the part of the Parties.

19.       No Party shall be in breach of any covenant, agreement, or obligation
hereunder unless such Party fails to cure any alleged breach within ten (10)
days from the receipt of written notice specifying the circumstances of such
breach from any other Party.

20.       All notices and communications hereunder shall be in writing and shall
be delivered via personal delivery, via certified mail, return receipt
requested, or via a reputable overnight delivery service to the Parties at the
addresses indicated in the Acquisition Agreement.

9


--------------------------------------------------------------------------------


21.       This Agreement shall be governed by and interpreted according to the
substantive laws of the State of Arizona, excluding its choice of law rules.

22.       Any legal proceedings arising out of the formation, execution, or
performance of this Agreement, or any of the Parties’ rights or remedies
hereunder, shall be brought solely in the state or federal courts in Maricopa
County, Arizona.

23.       This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.

- END OF TEXT OF AGREEMENT -

10


--------------------------------------------------------------------------------


 

WILLIAM W. CROCKER,
Individually

 

 

 

 

 

 

 

/s/ William W. Crocker

 

 

 

 

 

THE STATE OF ARIZONA

§

 

§

COUNTY OF MARICOPA

§

 

This instrument was acknowledged before me on this      day of April, 2007, by
William B. Crocker, for the purposes and consideration set forth herein.

 

 

 

/s/ Ivette Torres

 

 

 

Notary Public, State of

 

 

 

 

Notary’s Printed Name

 

 

 

 

 

 

 

 

 

[SEAL]

 

11


--------------------------------------------------------------------------------


 

WILLIAM C. CROCKER,
Individually

 

 

 

 

 

 

 

/s/ William C. Crocker

 

 

 

 

 

THE STATE OF ARIZONA

§

 

§

COUNTY OF MARICOPA

§

 

This instrument was acknowledged before me on this 6 day of April, 2007, by
William B. Crocker, for the purposes and consideration set forth herein.

 

 

 

/s/ Ivette Torres

 

 

 

Notary Public, State of

 

 

 

 

Notary’s Printed Name

 

 

 

 

 

 

 

 

[SEAL]

 

12


--------------------------------------------------------------------------------


 

CRDENTIA CROP.

 

 

 

 

 

By: 

/s/ C. Fred Toney

 

 

 

Name: 

C. Fred Toney

 

 

 

Title: 

Chairman

 

 

 

 

THE STATE OF CALIFORNIA

§

 

§

COUNTY OF SAN FRANCISCO

§

 

This instrument was acknowledged before me on this 9th day of April, 2007, by C.
Fred Toney, as the Chairman of Crdentia Corp., for the purposes and
consideration set forth herein.

 

 

 

/s/ Janna G. Warren

[SEAL]

 

 

Notary Public, State of California

 

 

 

Notary’s Printed Name  

Janna G. Warren

 

13


--------------------------------------------------------------------------------


 

CRDE CORP.

 

 

 

 

 

By: 

/s/ C. Fred Toney

 

 

 

Name:

C. Fred Toney

 

 

 

Title:

Chairman

 

 

 

 

THE STATE OF CALIFORNIA

§

 

§

COUNTY OF SAN FRANCISCO

§

 

This instrument was acknowledged before me on this 9th day of April, 2007, by C.
Fred Toney, as the Chairman of CRDE Corp., for the purposes and consideration
set forth herein.

[SEAL]

 

 

/s/ Janna G. Warren

 

 

 

Notary Public, State of California

 

 

 

Notary’s Printed Name

Janna G. Warren

 

14


--------------------------------------------------------------------------------


 

ARIZONA HOME HEALTH CARE/PRIVATE DUTY, INC.,

 

By: 

/s/ C. Fred Toney

 

 

 

Name:

C. Fred Toney

 

 

 

Title:

Chairman

 

 

 

 

THE STATE OF CALIFORNIA

§

 

§

COUNTY OF SAN FRANCISCO

§

 

This instrument was acknowledged before me on this 9th day of April, 2007, by C.
Fred Toney, as the Chairman of Arizona Home Health Care/Private Duty, Inc., for
the purposes and consideration set forth herein.

[SEAL]

 

 

/s/ Janna G. Warren

 

 

 

Notary Public, State of California

 

 

 

Notary’s Printed Name

Janna G. Warren

 

15


--------------------------------------------------------------------------------


Crdentia Corp

Client

 

Status

 

Amount

 

 

 

 

 

Alex Zdrale-MD Home Health

 

Possibly collectible

 

1,440 00

Dustee Parrish

 

Possibly collectible

 

640 00

Dennis Weaver

 

Possibly collectible

 

1,220 00

Kevin Stoker

 

Possibly collectible

 

450 00

Saguaro Horizons

 

Possibly collectible

 

3,964 50

Arizona Surgical Hospital

 

Pymts Located

 

1,114 50

Jesse Schifo

 

Pymts Located

 

1,288 00

Kevin Stoker

 

Pymts Located

 

2,175 50

Kevin Stoker

 

Pymts Located

 

3,094 75

Northwest Hospital

 

Pymts Located

 

2,252 00

Palo Verde Hospital

 

Pymts Located

 

1,332 25

Posada Del Sol

 

Pymts Located

 

7,603 14

Sonora

 

Pymts Located

 

1,225 50

Tuscon Medical Center

 

Pymts Located

 

843 38

Casa Grande Regional

 

Short Paid/Adj

 

-1,741 01

Casa Grande Regional

 

Short Paid/Adj

 

-2,335 50

Casa Grande Regional

 

Short Paid/Adj

 

193 00

Gerald Johnson

 

Short Paid/Adj

 

69 00

Kino Community Hospital

 

Short Paid/Adj

 

28,497 37

MIHS Health

 

Short Paid/Adj

 

-356 50

MIHS Health

 

Short Paid/Adj

 

11 40

Roger Lyftogt

 

Short Paid/Adj

 

0 50

St Joseph’s Hospital

 

Short Paid/Adj

 

-53 44

Tuscon Medical Center

 

Short Paid/Adj

 

-16 00

University Physicans Hospital

 

Short Paid/Adj

 

861 50

University Physicans Hospital

 

Short Paid/Adj

 

822 50

University Physicans Hospital

 

Short Paid/Adj

 

108 00

University Physicans Hospital

 

Short Paid/Adj

 

-7,448 88

University Physicans Hospital

 

Short Paid/Adj

 

212 00

Posada Del Sol

 

Cr Adj due Client

 

4,176 13

Arizona State Prison Wilmot

 

no invoice copy located

 

14,056 00

Arizona State Prison Wilmot

 

no invoice copy located

 

45 00

Central Arizona Detention Ctr

 

no invoice copy located

 

15,327 00

Debbie Weaver

 

no invoice copy located

 

13,605 00

Desert Samaritan

 

no invoice copy located

 

218 25

Eldorado Hospital

 

no invoice copy located

 

2,264 75

Florence Correctional

 

no invoice copy located

 

5,633 75

Kevin Stoker

 

no invoice copy located

 

2,669 75

Robert Dean

 

no invoice copy located

 

3,047 50

Roger Lyftogt

 

no invoice copy located

 

5,133 50

Seaohf

 

no invoice copy located

 

628 00

Jack Daer-Mercy Care

 

Possibly collectible

 

57,142 03

 

 

 

 

 

 

 

 

 

171,414.12

 

[g111071km05i001.jpg]


--------------------------------------------------------------------------------